 


113 HRES 142 EH: Electing Members to the Joint Committee of Congress on the Library and the Joint Committee on Printing.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 142 
In the House of Representatives, U. S.,

April 10, 2013
 
RESOLUTION 
Electing Members to the Joint Committee of Congress on the Library and the Joint Committee on Printing. 
 
 
1.Election of Members to Joint Committee of Congress on the Library and Joint Committee on Printing 
(a)Joint Committee of Congress on the LibraryThe following Members are hereby elected to the Joint Committee of Congress on the Library, to serve with the chair of the Committee on House Administration and the chair of the Subcommittee on the Legislative Branch of the Committee on Appropriations: 
(1)Mr. Harper. 
(2)Mr. Brady of Pennsylvania. 
(3)Ms. Zoe Lofgren of California. 
(b)Joint Committee on PrintingThe following Members are hereby elected to the Joint Committee on Printing, to serve with the chair of the Committee on House Administration: 
(1)Mr. Harper. 
(2)Mr. Nugent. 
(3)Mr. Brady of Pennsylvania. 
(4)Mr. Vargas. 
 
Karen L. Haas,Clerk.
